Case 3:19-cv-01217-JAH-KSC Document 1 Filed 06/30/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12     Brian Whitaker,                            Case No.   '19CV1217 JAH KSC
13               Plaintiff,
                                                  Complaint For Damages And
14       v.                                       Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
15     UTC Venture LLC, a Delaware                Act; Unruh Civil Rights Act
       Limited Liability Company;
16     Westfield America, Inc., a
       Missouri Corporation; and Does 1-
17     10,
18               Defendants.

19
20            Plaintiff Brian Whitaker complains of UTC Venture LLC, a Delaware
21   Limited Liability Company; Westfield America, Inc., a Missouri Corporation;
22   and Does 1-10 (“Defendants”), and alleges as follows:

23
24     PARTIES:

25     1. Plaintiff is a California resident with physical disabilities. He is

26   substantially limited in his ability to walk. He suffers from a C-4 spinal cord

27   injury and uses a wheelchair for mobility.

28     2. Defendant UTC Venture LLC owned the real property located at or


                                            1

     Complaint
Case 3:19-cv-01217-JAH-KSC Document 1 Filed 06/30/19 PageID.2 Page 2 of 7




 1   about 4545 La Jolla Village Drive, San Diego, California, in May 2019.
 2     3. Defendant UTC Venture LLC owns the real property located at or about
 3   4545 La Jolla Village Drive, San Diego, California, currently.
 4     4. Defendant Westfield America, Inc. owned the Westfield Mall Dining
 5   Terrace located at or about 4545 La Jolla Village Drive, San Diego, California,
 6   in May 2019.
 7     5. Defendant Westfield America, Inc. owns the Westfield Mall Dining
 8   Terrace (“Westfield Mall”) located at or about 4545 La Jolla Village Drive, San
 9   Diego, California, currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1 through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
Case 3:19-cv-01217-JAH-KSC Document 1 Filed 06/30/19 PageID.3 Page 3 of 7




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     10. Plaintiff went to Westfield Mall in May 2019 with the intention to avail
 7   himself of its goods, motivated in part to determine if the defendants comply
 8   with the disability access laws.
 9     11. Westfield Mall is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Dining tables are one of the facilities, privileges, and advantages offered
12   by Defendants to patrons of Westfield Mall.
13     13. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
14   provide accessible outdoor dining tables in the dining terrace of the Westfield
15   Mall in conformance with the ADA Standards.
16     14. Currently, the defendants do not provide accessible dining tables in
17   conformance with the ADA Standards.
18     15. Plaintiff personally encountered this barrier.
19     16. By failing to provide accessible dining tables, the defendants denied the
20   plaintiff full and equal access.
21     17. The lack of accessible dining tables created difficulty and discomfort for
22   the Plaintiff.
23     18. The defendants have failed to maintain in working and useable
24   conditions those features required to provide ready access to persons with
25   disabilities.
26     19. The barriers identified above are easily removed without much
27   difficulty or expense. They are the types of barriers identified by the
28   Department of Justice as presumably readily achievable to remove and, in fact,


                                               3

     Complaint
Case 3:19-cv-01217-JAH-KSC Document 1 Filed 06/30/19 PageID.4 Page 4 of 7




 1   these barriers are readily achievable to remove. Moreover, there are numerous
 2   alternative accommodations that could be made to provide a greater level of
 3   access if complete removal were not achievable.
 4     20. Plaintiff will return to Westfield Mall to avail himself of its goods and to
 5   determine compliance with the disability access laws once it is represented to
 6   him that Westfield Mall and its facilities are accessible. Plaintiff is currently
 7   deterred from doing so because of his knowledge of the existing barriers and
 8   his uncertainty about the existence of yet other barriers on the site. If the
 9   barriers are not removed, the plaintiff will face unlawful and discriminatory
10   barriers again.
11     21. Given the obvious and blatant nature of the barriers and violations
12   alleged herein, the plaintiff alleges, on information and belief, that there are
13   other violations and barriers on the site that relate to his disability. Plaintiff will
14   amend the complaint, to provide proper notice regarding the scope of this
15   lawsuit, once he conducts a site inspection. However, please be on notice that
16   the plaintiff seeks to have all barriers related to his disability remedied. See
17   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
18   encounters one barrier at a site, he can sue to have all barriers that relate to his
19   disability removed regardless of whether he personally encountered them).
20
21   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
22   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
23   Defendants.) (42 U.S.C. section 12101, et seq.)
24     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint.
27     23. Under the ADA, it is an act of discrimination to fail to ensure that the
28   privileges, advantages, accommodations, facilities, goods and services of any


                                               4

     Complaint
Case 3:19-cv-01217-JAH-KSC Document 1 Filed 06/30/19 PageID.5 Page 5 of 7




 1   place of public accommodation is offered on a full and equal basis by anyone
 2   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 3   § 12182(a). Discrimination is defined, inter alia, as follows:
 4            a. A failure to make reasonable modifications in policies, practices,
 5               or procedures, when such modifications are necessary to afford
 6               goods,     services,   facilities,   privileges,     advantages,   or
 7               accommodations to individuals with disabilities, unless the
 8               accommodation would work a fundamental alteration of those
 9               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10            b. A failure to remove architectural barriers where such removal is
11               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12               defined by reference to the ADA Standards.
13            c. A failure to make alterations in such a manner that, to the
14               maximum extent feasible, the altered portions of the facility are
15               readily accessible to and usable by individuals with disabilities,
16               including individuals who use wheelchairs or to ensure that, to the
17               maximum extent feasible, the path of travel to the altered area and
18               the bathrooms, telephones, and drinking fountains serving the
19               altered area, are readily accessible to and usable by individuals
20               with disabilities. 42 U.S.C. § 12183(a)(2).
21     24. When a business provides facilities such as dining tables, it must provide
22   accessible dining tables in compliance with the ADA Standards.
23     25. Here, the dining tables have not been provided in compliance with the
24   ADA Standards.
25     26. The Safe Harbor provisions of the 2010 Standards are not applicable
26   here because the conditions challenged in this lawsuit do not comply with the
27   1991 Standards.
28     27. A public accommodation must maintain in operable working condition


                                            5

     Complaint
Case 3:19-cv-01217-JAH-KSC Document 1 Filed 06/30/19 PageID.6 Page 6 of 7




 1   those features of its facilities and equipment that are required to be readily
 2   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3      28. Here, the failure to ensure that the accessible facilities were available
 4   and ready to be used by the plaintiff is a violation of the law.
 5
 6   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 7   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 8   Code § 51-53.)
 9      29. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16      30. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18      31. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20   rights to full and equal use of the accommodations, advantages, facilities,
21   privileges, or services offered.
22      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23   discomfort or embarrassment for the plaintiff, the defendants are also each
24   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25   (c).)
26
27
28


                                              6

     Complaint
Case 3:19-cv-01217-JAH-KSC Document 1 Filed 06/30/19 PageID.7 Page 7 of 7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: June 7, 2019              CENTER FOR DISABILITY ACCESS
13
14                                    By:
15
                                      ______________________________
16
                                             Russell Handy, Esq.
17                                           Attorney for plaintiff

18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
